Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

1.	Examination of this application has been transferred to Li Zheng.  The Art Unit, 1662, remains the same.

2.	Applicant’s cancellations of claim 42, and amendments to claims 33-36, 38-40, 43-44 and 46-57, filed on 4/8/2022 are acknowledged.
	As a result, claims 33-45 are withdrawn and claims 46-57 are examined on the merits.

3.	The rejections and objections not recited in this action are withdrawn.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 46-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 46, the recitations “ is capable of blocking the expression of the exogenous target gene”  and “ is capable of switching on the expression of the exogenous target gene”  render the claims indefinite. It is unclear if SEQ ID NO:5 blocks the expression of the exogenous target gene or not given the recitation “capable of “. It is also unclear if SEQ ID NO:3 switches on the expression of the exogenous target gene or not given the recitation “capable of “. The metes and bounds are not clear.

					Summary

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LI ZHENG/Primary Examiner, Art Unit 1662